United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3637
                       ___________________________

                          Benjamin Muhammad Jones

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Thomas Miller, Sergeant, Warren Police Department; Brian Martin, Mayor, City
  of Warren; Mike Warren, Patrolman, Warren Police Department; P. Gonzales,
Patrolman, Warren Police Department; Jason Alexander, Deputy, Bradley County
 Sherriff Department; Joyce Mitchell, Assistant Manager, Family Dollar; Patrick
   Patton; Cedric Calbert; Bruce Anderson, District Judge; Don Hollingsworth,
Detective, Warren Police Department; Denise McMilliam; Ron Franklin; Denise
    Hammock; Charles Patton, Jr.; Michelle Weaver, Doctor, Bradley County
Hospital; Dr. Burt, Delta Counseling, Warren Arkansas; Ricky Jones; Randy Pete,
    Chief, Warren Police Department; Mark Danzy, Patrolman, Warren Police
 Department; Carolyn Huitt, Dispatcher, Warren Police Department; Mike Jolly,
 Dispatcher, Warren Police Department; Nevada County, AR., 1-2, Dog Catcher,
   Family Dollar Store Manager; Shirley Patton, Counselor, Warren Arkansas;
 Terrence Moore, Corporal, Warren Police Department; John Burnside, Deputy;
          Alice Woods; Carolyn Simmons; William Straugh; Shaun Doe

                    lllllllllllllllllllll Defendants - Appellees

                            ------------------------------

                          Benjamin Muhammad Jones

                      lllllllllllllllllllll Plaintiff - Appellant
                   Sandra E. Muhammad; Gina Anderson

                          lllllllllllllllllllll Plaintiffs

                                        v.

   Mike Jolly, Executive Director, Warren Housing Authority; Carolyn Byrd,
   Assistant Executive Director, Warren Housing Authority; James Kitchen,
     Maintenance Supervisor, Warren Housing Authority; Shelia Jackson,
Receptionist, Warren Housing Authority; Mark Danzy; Terrence Moore; Thomas
 Miller; Carolyn Simmons; Dispatcher Jolly; Shaun Doe; Don Hollingsworth;
              William Straugh; Brian Martin, Mayor; Randy Pete

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - El Dorado
                              ____________

                          Submitted: April 13, 2017
                            Filed: April 18, 2017
                                [Unpublished]
                               ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.




                                        -2-
       Benjamin Muhammad Jones appeals following the district court’s1 final
disposition of the claims raised in his consolidated 42 U.S.C. § 1983 actions. Upon
careful consideration of Mr. Jones’s appellate arguments, and de novo review of the
summary judgment records, see Malone v. Hinman, 847 F.3d 949, 952 (8th Cir.
2017), we find no basis for reversal.2 The judgment of the district court is affirmed,
see 8th Cir. R. 47B; and Mr. Jones’s pending motion for counsel is denied.
                        ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate for the Western District of Arkansas.
      2
        Mr. Jones has waived many of his claims by not mentioning them at all, or by
offering no explanation as to why dismissal of the claims was improper. See Hess v.
Ables, 714 F.3d 1048, 1051 n. 2 (8th Cir. 2013). We decline to consider the matters
he raises for the first time in this court. See Ryan v. Armstrong, 850 F.3d 419,424 n.1
(8th Cir. 2017).

                                         -3-